                  Case 18-50818-JKS               Doc 17      Filed 09/16/19        Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                     Chapter 11
In re:
                                                                     Case No. 17-12560 (BLS)
WOODBRIDGE GROUP OF COMPANIES, LLC,
et al.,1                                                             (Jointly Administered)

                                    Remaining Debtors.


WOODBRIDGE LIQUIDATION TRUST,

                                    Plaintiffs,
                                                                     Adversary Proceeding
                         vs.                                         Case No. 18-50818 (BLS)

JEFFREY L. WENDEL, PROVIDENCE TRUST
GROUP, LLC FBO JEFFREY L. WENDEL, IRA;
JJC, INC FBO RETIREMENT PLAN FBO JEFFREY
WENDEL, JODI M. WENDEL,

                                    Defendants.


                             AMENDED AGREED SCHEDULING ORDER

         Plaintiff Woodbridge Liquidation Trust and its above-captioned co-plaintiffs, debtors and

debtors in possession (collectively, “Plaintiffs”), and defendants Jeffrey L. Wendel, Providence

Trust Group, LLC FBO Jeffrey L. Wendel, IRA; JJC, Inc. FBO Retirement Plan FBO Jeffrey

Wendel; and Jodi M. Wendel (together, “Defendants,” and collectively with Plaintiffs, the

“Parties”), by and through their undersigned counsel, hereby submit this Amended Agreed

Scheduling Order and in support thereof state as follows:




1
         The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
(0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard, #302, Sherman Oaks, California
91423.


DOCS_DE:225361.1 94811/003
                  Case 18-50818-JKS       Doc 17     Filed 09/16/19    Page 2 of 5




          A.     On September 14, 2018, Plaintiffs commenced this adversary proceeding (the

“Adversary Proceeding”) by filing a Complaint Objecting to Claims and Counterclaiming for

Avoidance and Recovery of Avoidable Transfers and for Statutory and Equitable Subordination

[Adv. Docket No. 1] against Defendants.

          B.     On November 15, 2018, Defendants filed their Answer and Affirmative Defenses

of Defendants to Complaint Objecting to Claims and Counterclaiming for Avoidance and

Recovery of Avoidable Transfers and for Statutory and Equitable Subordination [Adv. Docket

No. 6].

          C.     On February 6, 2019, the Parties conducted a telephonic Federal Rule of Civil

Procedure 26(f) conference.

          D.     On February 14, 2019, the Court entered the Agreed Scheduling Order [Adv.

Docket No. 8] (the “Original Scheduling Order”).

          E.     On or about April 19, 2019, defendant Jeffrey L. Wendel filed a chapter 13

bankruptcy petition in the United States Bankruptcy Court for the Northern District of Ohio,

Case No. 19-31219 (JPG) (the “Wendel Chapter 13 Case”).

          F.     On May 8, 2019, the Parties entered into a Stipulation Regarding Stay of

Adversary Proceeding [Adv. Docket No. 13-1] (the “Stay Stipulation”).

          G.     On May 9, 2019, the Court entered an order approving the Stay Stipulation [Adv.

Docket No. 14] (the “Stay Order”). The Stay Order provides, inter alia, that this Adversary

Proceeding shall be stayed in its entirety pending further order of the Court and that all dates and

deadlines established in the Original Scheduling Order shall be suspended pending further order

of the Court.




                                                 2
DOCS_DE:225361.1 94811/003
                  Case 18-50818-JKS            Doc 17      Filed 09/16/19    Page 3 of 5




        H.       On August 28, 2019, the Ohio bankruptcy court entered an order dismissing the

Wendel Chapter 13 Case. Accordingly, there presently no automatic stay in effect with respect

to Mr. Wendel or any other Defendant in this Adversary Proceeding.

        NOW, THEREFORE, the Parties hereby request that the Court approve the following

Amended Agreed Scheduling Order governing discovery and related matters in the Adversary

Proceeding:

        1.       The Stay Order is hereby vacated.

        2.       Plaintiff served their initial disclosures on April 12, 2019. Defendants shall serve

their initial disclosures in accordance with Federal Rule of Civil Procedure 26(a)(1) by

September 27, 2019.

        3.       Fact Discovery.

                 a.          Responses to all written fact discovery requests, including interrogatories,

requests for production of documents, and requests for admission, shall be due within the time

permitted by the applicable Federal Rules of Civil Procedure, made applicable to this Adversary

Proceeding pursuant to the Federal Rules of Bankruptcy Procedure. Discovery requests and

written responses may be served electronically by email on counsel.

                 b.          Fact witness depositions, including any non-party deposition(s) and

deposition(s) to be conducted pursuant to Federal Rule of Civil Procedure 30(b)(6), shall be

completed, and fact discovery shall close, no later than April 17, 2020.

                 c.          The Parties will attempt, in good faith, to resolve all discovery disputes

between the Parties before bringing any motion before the Court.




                                                       3
DOCS_DE:225361.1 94811/003
                  Case 18-50818-JKS            Doc 17      Filed 09/16/19    Page 4 of 5




                 d.          The Local Rules for the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), including, without limitation, Local Rule 7026-3, shall apply with

respect to electronic discovery concerning the Adversary Proceeding.

        4.       Mediation.

                 a.          Pursuant to Local Rule 9019-5(a), the Adversary Proceeding shall be

referred to mandatory mediation (the “Mediation”). No later than May 8, 2020, the Parties shall

file a Stipulation Regarding Appointment of a Mediator or a statement that the Parties cannot

agree on a mediator and a request that the Court select and appoint a mediator to the Adversary

Proceeding.

                 b.          On or before June 19, 2020, the mediator shall either (a) file the

mediator’s certificate of completion or (b) if the Mediation is not concluded, file a status report

that provides the projected schedule for completion of the Mediation.

        5.       Expert Discovery.

                 a.          The Parties shall provide expert reports for any issue on which they bear

the burden of proof no later than July 10, 2020. Any expert report intended to rebut any other

expert report shall be filed no later than August 7, 2020. All reports shall provide the

information required by Federal Rule of Civil Procedure 26(a)(2)(B).

                 b.          Expert witness depositions shall be completed, and expert discovery shall

close, no later than August 21, 2020.

        6.       Unless otherwise agreed to by the Parties, all dispositive motions shall be filed

and served on or before September 25, 2020, and shall be subject to Local Rule 7007-1.




                                                       4
DOCS_DE:225361.1 94811/003
                  Case 18-50818-JKS        Doc 17      Filed 09/16/19    Page 5 of 5




        7.       Plaintiffs shall promptly notify Chambers upon the settlement, dismissal or other

resolution of the Adversary Proceeding and shall file with the Court an appropriate filing

evidencing such resolution as soon thereafter as practicable.

        8.       If needed and subject to the Court’s availability, the Court shall conduct a pretrial

status conference within forty-five (45) days following the latter of (i) the close of all discovery

or (ii) the disposition of any dispositive motion(s). At such pretrial status conference, the Court

will establish the trial date(s) and the deadline by which the Parties must file and serve their Joint

Pretrial Memorandum.

        9.       Except for any trial date(s) established by the Court, deadlines contained in this

Agreed Scheduling Order may be modified by stipulation of the Parties and with order of the

Court. All deadlines, including trial date(s), may be modified by order of the Court upon written

submission for good cause shown.




                                                  BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
Dated: September 16th, 2019                       JUDGE
Wilmington, Delaware




                                                   5
DOCS_DE:225361.1 94811/003
